DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/22/2022
Claim 1-3, 11, 13 and 22-23 are amended. 
Claims 1-26 are pending.  

Allowable Subject Matter
Claim 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, 
receiving first experience data for the HVAC system, the first experience data being simulated experience data, wherein the simulated experience data is generated using a simulation model and a surrogate model of the HV AC System;
training the RL model using the first experience data;
receiving second experience data for the HVAC system, the second experience data generated responsive to operation of the HV AC system using the RL model; and
retraining the RL model using the second experience data.

Nagarathinam (US20210200163Al) in ¶0042 and Fig. 4 teaches training a deep Reinforcement learning (RL) agents using simulation model. ¶0046- ¶0047 and Fig. 4 teaches deploying each of the plurality of trained deep RL agents in the one or more controllable electric equipment in the building and monitoring one or more states and rewards function. ¶0054 teaches training RL agent using the reward functions. However it doesn’t explicitly teach using both simulation and surrogate model to train the reinforcement learning (RL) model.
Moloney (US 20210201526 A1) in ¶0100 teaches a training set generator 1420 to generate synthetic training data for use by a machine learning system 1430 to train one or more machine learning models (e.g., 1435) (such as deep reinforcement learning models). However it doesn’t explicitly teach using both simulation and surrogate model to train the reinforcement learning (RL) model.
Yeh (US 20200356855 A1) in ¶0043 and Fig. 1 and ¶0129 teaches, reinforcement learning engine 110 may train reinforcement learning model 112 by retrieving one or more synthetic tuples from synthetic episode replay buffer 122 and one or more experiential tuples from experiential episode replay buffer 124 and replaying the synthetic episodes 118 and experiential episodes 120 described by the respective synthetic tuples and experiential tuples to reinforcement learning model 112. Therefore the reinforcement learning model is trained using synthetic episodes data. However it doesn’t explicitly teach using both simulation and surrogate model to train the reinforcement learning (RL) model.
Halder (US 20200310442 A1) in Fig. 14 and ¶0139 teaches training a RL model using simulation. However it doesn’t explicitly teach using both simulation and surrogate model to train the reinforcement learning (RL) model.
Mallya Kasaragod (US 20200167686 A1) in ¶0021 teaches the simulation management service may provision another software container instance for training the reinforcement learning model based on data obtained through performance of the simulation of the robotic device. ¶0022 teaches the training application uses the data from the simulation application to update the reinforcement learning model. The training application may transmit the updated reinforcement learning model to the simulation application, which may update its version of the reinforcement learning model and inject this updated model into the application. However it doesn’t explicitly teach using both simulation and surrogate model to train the reinforcement learning (RL) model.
Fan (A novel methodology to explain and evaluate data-driven building energy performance models based on interpretable machine learning) teaches using a black box model to develop surrogate models (see 3.2. Prediction model development and 3.3. Development of local model-agnostic explainer). However it doesn’t explicitly teach using both simulation and surrogate model to train the reinforcement learning (RL) model.
No other art could be found which alone or in combination teaches, training the RL model using the first experience data, where the first experience data being simulated experience data, wherein the simulated experience data is generated using a simulation model and a surrogate model of the HV AC System, in view of the rest of the limitations of claim 1.
Claim 1 is therefore allowed.
Claims 11 and 22 recite similar limitations as claim 1 and are therefore allowed for the same reasons as Claim 1.
Claims 2-10, 12-21 and 23-26 directly or indirectly depend on claims 1, 11 or 22 and are therefore also allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116